[image_002.jpg]

Confidential

September 13, 2013

EMC Metals Corp.

501 – 1430 Greg Street
Sparks, Nevada 89431

Attention: George Putnam, President and CEO

Dear Sirs:

Re:Binding Letter of Intent to Purchase Springer Mining Company, the Carlin
Vanadium Property and the Copper King Property

EMC Metals Corp. (“EMC”) is a public company whose shares are listed for trading
on the Toronto Stock Exchange (the “TSX”). Springer Mining Company (“Springer”)
is a wholly owned subsidiary of EMC, which holds a 100% interest in the Springer
Tungsten Mine and related fee lands and mineral claims located in Imlay, Nevada,
a full legal description of which has been provided to AMB. EMC also is
indirectly through its wholly owned subsidiary Wolfram Jack Mining Corp.
(“Wolfram”) the owner the Carlin Vanadium Property in Carlin, Nevada (the
“Carlin Property”), and directly the owner of Copper King Tungsten/Copper
Property in Pershing County, Nevada (the “Copper King Property” and together
with the Carlin Property, the “Properties”).

Americas Bullion Royalty Corp. (“AMB”) is a public company whose common shares
are listed for trading on the TSX. Golden Predator US Holding Corp. (“GPUS”) is
a wholly owned subsidiary of AMB incorporated in the state of Nevada.

Upon countersignature of this letter by EMC on or prior to 9:00am Pacific time
on September 13, 2013, this letter will constitute a binding agreement of
purchase and sale. If the letter is not signed and delivered to AMB by email on
or before that time, the letter will be withdrawn and of no further effect,
subject to any extension provided to EMC in writing by AMB. The parties will
immediately upon signing use best commercial efforts, to settle and enter, and
EMC shall cause Springer and Wolfram (as applicable) to enter, into formal
purchase and sale agreements to be governed by the laws of Nevada, and to take
such further steps as are necessary to conclude the Transactions (as defined in
Section 1 below) as soon as practical, and in any event within 30 days. The
parties will act reasonably in accommodating revisions to the following deal
terms to permit tax structuring.

1.Purchase and Sale

AMB and GPUS agree to purchase from EMC and Wolfram the following:

(i)all of the issued and outstanding shares of Springer (which for greater
certainly Springer will hold all existing rights to the mine, mill, minerals,
claims, land, water, and permits), and

(ii)100% of EMC’s interest in the Properties whether held directly or by its
subsidiaries to be delivered free and clear of all liens, claims, encumbrances
and charges (other than the security interests in the assets of Springer held by
CR Magnetics Inc. (the “Lender”) and which are to be discharged as provided in
this Letter Agreement) in accordance with the terms of this letter (the
“Transactions”).

   

 2 

 



2.Aggregate Purchase Price

As consideration for the sale of the Properties, AMB shall pay the aggregate
price of US$5,000,000 (the “Purchase Price”), as follows:

(a)US$3,068,507.27 (the “Initial Payment”) to be paid by wire transfer to CR
Magnetics, Inc. (the “Lender”) immediately upon singing of this Letter
Agreement; and

(b)US$1,931,492.73 (the “Second Payment”) to be paid to EMC within 5 Calendar
days of the receipt of funds in settlement of the announced dispute between AMB
and MF Investment Holding Company 1 (Cayman) Limited but no later than 90
calendar days from signing of this Letter Agreement (or if not a business day
the immediately following business day).

3.Discharge of Security and Further Security

(a)As security for the payment of the Second Payment, Springer will grant to EMC
a Deed of Trust. Should the Second Payment not be made in the time required
pursuant to 2(b) above (and subject to any mutually agreed extension in
writing), EMC will have the right to recover payment through enforcement of the
security interest granted under the Deed of Trust. Upon payment of the Second
Payment, EMC will promptly discharge the Deed of Trust.

(b)Immediately following Initial Payment having been delivered to the Lender,
EMC will use commercially reasonable efforts steps to expeditiously remove the
security interests of the Lender registered against the assets of Springer. In
the event such security interests of the Lender are not removed and discharged
by the date of the Second Payment, due to a dispute between EMC and the Lender
regarding any final amounts claimed by the Lender,, AMB will be entitled to
place a portion of the Second Payment equal to the dispute amount in escrow for
60 days, while the parties work to resolve the dispute with the Lender.

4.Finder’s Fee Agreements

AMB and EMC agree to enter into finder’s fee agreements effective on closing of
the Transaction pursuant to the following terms:

(a)AMB will pay EMC a 6% finder’s fee on any completed sale of the Carlin
Property to a buyer who is introduced by EMC to AMB, provided that:

(i)EMC must identify the parties to AMB in advance of approaching such parties,
so as to not conflict with parties AMB is soliciting; and

(ii)if the sale is to American Vanadium Corp., the finder’s fee will be reduced
to 2% and AMB will ensure American Vanadium Corp. grants a 0.25% net smelter
royalty to EMC on vanadium produced from the property; and

   

 3 

 

(b)AMB will pay EMC a 6% finder’s fee on any completed sale of Springer Tungsten
assets to a buyer who is introduced by EMC to AMB, provided that EMC must
identify the parties to AMB in advance of approaching such parties, so as to not
conflict with parties AMB is soliciting.

The finder’s fee will be based on the sale price, and if other than cash, will
be based on the fair market value of the consideration received. Any sale by AMB
of Springer or the Carlin Property to a buyer introduced by EMC will be subject
to AMB board approval of the sale.

5.Warranties

EMC represents that it can deliver the shares of Springer and the Properties
free and clear of all liens claims and adverse interests, subject only to the
security interest held by the Lender which is to be discharged on Closing, and
further that EMC is not aware of any existing or potential liens, claims,
encumbrances or charges against the assets of Springer that would be material to
Springer or its operations.

AMB and EMC, each respectively confirm that it (i) has received appropriate
corporate approvals to enter into this Letter Agreement and to complete the
Transactions; and (ii) to the best of the understanding and judgment of the
board of each, it not required to obtain regulatory or shareholder approval to
the transaction.

6.Failure to Complete

If for any reason the Transactions does not complete due to regulatory
requirement, court or other regulatory order, or for any other reason, or if the
Second Payment has not been made, in any such case by the expiry of 90 calendar
days from the date hereof (or if not a business day the immediately following
business day), then absent any extension or alternate agreement made in writing
between the parties, the following will apply:

(i)the Initial Payment and any maintenance costs paid to EMC by AMB pursuant to
Section 7 will instead become a loan by AMB to EMC (the “EMC Loan”) bearing 5%
interest per annum commencing after the expiry of the 90 day period, secured by
first position security interest and Deed of Trust against the assets of
Springer, and principal plus accrued interest being repayable out of the
proceeds of the sale of Springer or its Assets (which EMC agrees to so pay in
exchange for a discharge of the Deed and security interests by AMB); and

(ii)EMC will be entitled to sell Springer or its assets to third parties without
restriction, and in the event EMC does conclude a sale, it will pay a break fee
of US$150,000 to AMB in addition to the repayment of the EMC loan and interest
referred to in section 6(i) above.

(iii)Notwithstanding this, in the event that the Second Payment has not been
made within 90 days nothing will preclude AMB from completing the purchase if no
other purchaser has been put under contract for the subject Properties in which
case there would be no interest or break fee due AMB.

 

 

   

 4 

 

7.Taxes & Fees

EMC shall be responsible for all taxes, duties and other charges arising to EMC,
Springer or Wolfram from and in respect of the Transaction.

All legal fees of EMC and AMB in respect of this letter agreement, the
documentation of the transfer of the shares of Springer and the Properties, the
discharge of security interests held by the Lender, and regulatory filings and
related matters will be to the account of and paid by AMB.

AMB agrees to reimburse EMC for all actual carrying costs of the assets of
Springer from September 16, 2013 until such time as the shares of Springer are
transferred to AMB, or the Transactions terminated as provided in Section 6. EMC
will act reasonably to minimize such costs, which are estimated at US$35,000 per
month, and will report costs to AMB on a monthly basis. EMC will also work with
AMB to reasonably reduce these costs if possible through consultation with AMB.

 

8.Closing

The obligation of EMC to transfer the shares of Springer and its interest in the
Properties will arise immediately upon receipt of the Initial Payment by the
Lender. However the recordation and documentation associated with such transfers
and related matters, the Deed of Trust described in Section 3, as well as the
finder fee agreements described in Section 4, will be as soon as practical
following the signing of this Agreement and in any event within 30 calendar
days.

9.Corporate and Business Records

At the closing of the Transaction, EMC shall cause to be delivered to AMB all
financial books and records of Springer, as well as all documentation and data
related to the Properties. After the closing of the Transaction, EMC agrees to
work with AMB and use commercially reasonable efforts to ensure that all
financial records, documents and statements of Springer comply with applicable
law. AMB shall have access to the records and the Properties immediately upon
payment of the first payment so long as such access does not interfere with
other provisions contained herein.

10.Structuring

The parties agree to accommodate reasonable changes to the Transaction if
necessary to optimize tax and other benefits to either or both of the parties.

11.Assignment

This letter agreement is not assignable, provided that AMB may use an alternate
subsidiary in place of GPUS for the purposes described herein.

12.Public Disclosure

Except as may be required by applicable corporate and securities laws or the
Policies of the TSX, no public disclosure of the transactions contemplated
herein shall be made by EMC or AMB without prior written consent and approval of
the other party, such consent not be unreasonably withheld. EMC and AMB hereby
agree to cooperate in connection with the form and content of all publicity and
press releases relating to the transactions contemplated by this binding letter
agreement.

   

 5 

 

13.Completion

Each of EMC and AMB agree to carry out their obligations hereunder in good faith
and use their respective best commercial efforts to close and complete the
Transaction as soon as practicable.

14.Exclusivity

Other than as contemplated in sections 4 and 6(ii), EMC agrees that it shall not
and, using its reasonable best efforts, nor shall it permit any of its officers,
directors, employees, affiliates, agents, consultants, advisors or
representatives, to solicit, initiate, encourage or participate in any
discussions or negotiations with any third party concerning:

(a)any sale of the Properties; or

(b)any acquisition or disposition of shares of Springer or any merger,
amalgamation, consolidation, or other similar transaction involving Springer,

without first discussing with and obtaining the approval in writing of AMB.

15.Confidentiality

EMC and AMB shall keep confidential any information obtained in connection with
the Transaction and this Letter Agreement, unless such information has been
obtained from a third party or is generally available to the public. If the
Transaction is not completed, each party and its representatives shall return to
the other any records or copies thereof which any one of them may have obtained
in connection with the Transaction.

16.Governing Law

This Letter Agreement and the transactions contemplated herein shall be governed
by the laws of the State of Nevada.

17.Execution

This Letter Agreement will be binding upon the parties following execution. If
for any reason the Parties are unable to sign the Definitive Agreement by the
date set out in section 8, the terms and conditions of this Letter Agreement
shall continue to be binding on the Parties and this Letter Agreement shall
constitute an irrevocable purchase agreement.

IN WITNESS WHEREOF the parties hereto have executed this binding Letter
Agreement effective as of the date and year first above written.

  AMERICAS BULLION ROYALTY CORP.           Per: /s/ William Sheriff  

      William Sheriff, Executive Chairman and CEO

 

   

 6 

 

 

GOLDEN PREDATOR US HOLDING CORP.

 

Per: /s/ William Sheriff

  William Sheriff, Executive Chairman and CEO

 

 

AGREED to and ACCEPTED at Sparks, Nevada, this 13th day of September, 2013.  
EMC METALS CORP.           Per: /s/ George Putnam           George Putnam,
President and CEO  



 